By the Court,
Pratt, J.
This is a case that may be summarily disposed of. But two errors are assigned by the plaintiff' in error for a reversal of the judgment below, and they are alleged to consist in the ruling of the County Court, in not permitting the plaintiff in error to prove, under objection, on the trial of the cause in that Court, first, “ the rule among protessors of surveying and civil engineering, for digging ditches,” and secondly, “ the general custom .of the country, in digging ditches from point to point, over low and uneven ground.”
The evidence which the plaintiff in error thus sought to introduce, as affirmative proof in the case, was clearly objectionable, and the County Court was right in rejecting it as inadmissible. The ditch in issue was to have been dug under a special contract, the terms of which were explicit and clear. Any rule, therefore, which may have been adopted, if any, *433by professors of surveying and civil engineering, for digging ditches, could not legally alter, or in any manner change the terms of the contract. Nor could any general custom of the country which may have prevailed in relation to digging ditches from point to point, over low and uneven ground, have any such effect. The parties were bound by their own stipulations on the subject. The judgment of the Circuit Court, therefore, must be affirmed, with costs.